DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-55, was filled with the application on 11/24/2020, have been entered. Wherein, claims 19-26, 28-40 and 42-55 have been cancelled and claims 18 and 41 are amended. Hence claims 1-18, 27 and 41 are pending in this office action.
Priority
This application discloses and claims only subject matter disclosed in prior application no 17/058,582 filed on 11/24/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, the applicant claimed the priority of said application for the foreign application CN-201810565820.3 filed on 06/04/2018 .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 and 09/13/2021 were filed with the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2, 11, 13 and 15 are objected to because of the following informalities:  the claim limitation, includes “and/or” and further in claims 27 and 41 are also objected because the claims recited with a limitation which includes “capable of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 13-18,  27 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2007/0072578 A1), hereinafter, “Lee”.
Regarding claim 1, Lee discloses: A power-saving state switching method (fig 1, para [0003] and para [0012], where, depicts device mode that exhibit power consumption mode, such as (1) Normal mode (2) Listening mode (3) Sleeping mode as configured by a Base Station, see para [0010]), comprising: configuring, by a base station, a first power consumption mode of a terminal (para [0010], where, “the terminal device sends the start time, i.e., the number of frames left until the terminal device is put in sleep mode, and PSC information approved in the base station”) at a first time point (fig 1, para [0012], “Referring to FIG. 1, a packet is transmitted and received in normal mode 10, in which more power is consumed”, where, the device/terminal is in normal mode at the first time point), and transmitting configuration information of the first power consumption mode to the terminal (fig 5, para [0040], where, the base station transmit the configuration for power consumption mode to the terminal);
wherein two or more power consumption modes are supported by the terminal (fig 1, para [0012], “Referring to FIG. 1, a packet is transmitted and received in normal mode 10, in which more power is consumed, while less power is consumed when the terminal device is in sleep mode 20”).  
Regarding claim 14, A power-saving state switching method (fig 1, para [0003] and para [0012], where, depicts device mode that exhibit power consumption mode, such as (1) Normal mode (2) Listening mode (3) Sleeping mode), comprising: configuring, by a terminal, a power consumption mode of the terminal as a first power consumption mode at a first time point (fig 5, the terminal includes Power-Saving Module 500, para [0040]-[0041], where, the terminal configures the power saving mode, see further fig 4, para [0036]-[0037]), wherein two or more power consumption modes are supported by the terminal (fig 4, para [0036]-[0037], where, different power saving modes are sleep mode and listen mode).  
Regarding claims 2 and 15, Lee discloses: The power-saving state switching method according to claim 1, wherein the two or more power consumption modes comprise a normal power consumption mode and a low power consumption mode (fig 1, para [0012], “Referring to FIG. 1, a packet is transmitted and received in normal mode 10, in which more power is consumed, while less power is consumed when the terminal device is in sleep mode 20”),  and the low power consumption mode comprises at least one power-saving mode and/or at least one sleep mode (fig 1, para [0012], “Referring to FIG. 1, a packet is transmitted and received in normal mode 10, in which more power is consumed, while less power is consumed when the terminal device is in sleep mode 20”);  
wherein power consumption of the terminal in the normal power consumption mode is greater than the power consumption of the terminal in the low power consumption mode (fig 1, para [0012], where, “a packet is transmitted and received in normal mode 10, in which more power is consumed, while less power is consumed when the terminal device is in sleep mode 20”), the power consumption of the terminal in the power-saving mode is greater than the power consumption of the terminal in the sleep mode (fig 1, para [0012], where, “a packet is transmitted and received in normal mode 10, in which more power is consumed, while less power is consumed when the terminal device is in sleep mode 20”), and the respective power consumptions of the terminal in different power-saving modes or sleep modes are different (fig 2, para [0013], “illustrating sleep/listening periods of a terminal device having at least two power-saving modes when two power-saving modes are used”).  
Regarding claim 3, Lee discloses: wherein the first power consumption mode is the normal power consumption mode or the power-saving mode, wherein the configuring the first power consumption mode of the terminal (fig 1, para [0012], where, “a packet is transmitted and received in normal mode 10, in which more power is consumed, while less power is consumed when the terminal device is in sleep mode 20”),  comprises: configuring, by the base station, the first power consumption mode of the terminal in accordance with capability information reported by the terminal (fig 1-2, para [0010], where, “the base station sends the terminal device an MOB_SLP_RSP message in response to the MOB_SLP_REQ message. Here, the terminal device sends the start time, i.e., the number of frames left until the terminal device is put in sleep mode, and PSC information approved in the base station”). 
Regarding claim 4, Lee discloses: The power-saving state switching method according to claim 2, wherein the first power consumption mode is the sleep mode, wherein the configuring the first power consumption mode of the terminal comprises: configuring, by the base station, the first power consumption mode of the terminal in accordance with capability information reported by the terminal (fig 1-2, para [0010], where, “the base station sends the terminal device an MOB_SLP_RSP message in response to the MOB_SLP_REQ message. Here, the terminal device sends the start time, i.e., the number of frames left until the terminal device is put in sleep mode, and PSC information approved in the base station”).
Regarding claim 5, Lee discloses: wherein prior to configuring the first power consumption mode of the terminal, the power-saving state switching method further comprises: configuring, by the base station, a second power consumption mode of the terminal at a second time point, and transmitting, by the base station, configuration information of the second power consumption mode to the terminal, wherein the second power consumption mode is different from the first power consumption mode (fig 1-2, para [0010], where, “the base station sends the terminal device an MOB_SLP_RSP message in response to the MOB_SLP_REQ message. Here, the terminal device sends the start time, i.e., the number of frames left until the terminal device is put in sleep mode, and PSC information approved in the base station”).
Regarding claim 6, Lee discloses: wherein the first time point and the second time point are each a pre-agreed configuration time (fig 1-2, para [0010], where, “the base station sends the terminal device a MOB_SLP_RSP message in response to the MOB_SLP_REQ message. Here, the terminal device sends the start time (equivalent to “pre-agreed configuration time”), i.e., the number of frames left until the terminal device is put in sleep mode, and PSC information approved in the base station”).
Regarding claim 7, Lee discloses: wherein the second power consumption mode is a normal power consumption mode or a power-saving mode (fig 1, para [0012], where, “a packet is transmitted and received in normal mode 10, in which more power is consumed, while less power is consumed when the terminal device is in sleep mode 20”).
Regarding claim 8, Lee discloses: wherein when the second power consumption mode is the normal power consumption mode or the power-saving mode and the first power consumption mode is the normal power consumption mode or the power-saving mode (fig 1, para [0012], where, “a packet is transmitted and received in normal mode 10, in which more power is consumed, while less power is consumed when the terminal device is in sleep mode 20”); the configuring the second power consumption mode of the terminal comprises: -5-configuring, by the base station, a timer corresponding to the second power saving mode, wherein the timer corresponding to the second power saving mode is used to notify the terminal to, when the timer reaches a predetermined time value, be subjected to the step of configuring the first power consumption mode of the terminal (fig 5, para [0040]-[0042], where, “A PSM database 640 stores several set values, i.e., information about type 1 configuration and type 2 configuration, in order to save power. A hardware PSM timer 620 provides accurate time intervals to the PSM interval scheduler 520, and controls the lengths of the sleeping window and the listening window according to scheduled information”).
Regarding claim 9, Lee discloses: wherein when the second power consumption mode is the normal power consumption mode or the power-saving mode and the first power consumption mode is the sleep mode the configuring the first power consumption mode of the terminal (fig 1, para [0012]), however, Lee does not explicitly teach: further comprises: configuring a second sleep time point at which the terminal is switched to the first power consumption mode, the second sleep time point being a time point at which a timer for the transmission of the downlink data of the terminal expires (fig 5, para [0042], “A PSM database 640 stores several set values, i.e., information about type 1 configuration and type 2 configuration, in order to save power. A hardware PSM timer 620 provides accurate time intervals to the PSM interval scheduler 520, and controls the lengths of the sleeping window and the listening window according to scheduled information”).
Regarding claim 13, Lee discloses: wherein the power-saving mode comprises at least one of a first power-saving mode based on the reception of a WUS (fig 1, para [0011]-[0012], where, “the terminal device put in sleep mode at a corresponding start frame number, wakes up after an initial sleeping window”); the first sleep mode is a power consumption mode where the terminal is switched from the first sleep mode to the power-saving mode (fig 1-5, para [0018]-[0019], where, “standby mode” equivalent to “first sleep mode”, switches to the “sleep mode” equivalent to “power save mode”).
Regarding claims 16 and 17, Lee discloses: wherein when the first power consumption mode is the normal power consumption mode or the power-saving mode, the configuring, by the terminal, the power consumption mode of the terminal as the first power consumption mode at the first time point (fig 1, para [0003] and para [0012], where, depicts device mode that exhibit power consumption mode, such as (1) Normal mode (2) Listening mode (3) Sleeping mode), comprises: receiving, by the terminal, configuration information of the first power consumption mode transmitted from a base station (fig 1 and fig 5, para [0010]-[0012] and para [0040], the terminal includes Power-Saving Module 500, para [0040]-[0041], where, the terminal configures the power saving mode, see further fig 4, para [0036]-[0037]) and configuring, by the terminal, the power consumption mode of the terminal as the first power consumption mode in accordance with the configuration information (fig 2 and 5, para [0014], “FIG. 2 illustrates use of power-saving modes by concurrently using PSCs defined as the type 1 PSC and the type 2 PSC in a terminal device. In the type 1 PSC, an initial sleeping window period is one frame and a listening window period is also one frame”); 
Regarding claim 18, Lee discloses: wherein prior to configuring the power consumption mode of the terminal as the first power consumption mode (fig 1, para [0010]-[0012], the terminal in normal mode), the power-saving state switching method further comprises: configuring, by the terminal, the power consumption mode of the terminal as a second power consumption mode at a second time point (fig 1, para [0012], where, the terminal is in sleep mode in second time point), wherein the second power consumption mode is different from the first power consumption mode (fig 1, para [0012], where, the terminal is in sleep mode in second time point and “a packet is transmitted and received in normal mode 10, in which more power is consumed, while less power is consumed when the terminal device is in sleep mode 20”). 
Regarding claims 27, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the power save mode method and device, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a timing information, a memory and a processor. However, Lee discloses the memory and the processor (para [0029]-[0030]). 
Regarding claim 41, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the power save mode method and device, and the rejection to claim 1 is applied hereto. Additionally, the claim includes processor and memory. However, Lee discloses processor and memory (para [0029]-[0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2007/0072578A1), hereinafter, “Lee” in view of Tabet et al (US 2015/0092893 A1), hereinafter, “Tabet”.

Regarding claim 10, Lee discloses: further comprising: -6-transmitting, by the base station, a power-saving signal for waking up the terminal in accordance with a predetermined transmission mode (fig 1-5, para [0012] and [0040]), however, Lee does not explicitly teach: the predetermined transmission mode comprising a periodic transmission mode and an aperiodic on-demand transmission mode, wherein the predetermined transmission mode is configured by the base station in accordance with the predetermined transmission mode is determined by the terminal itself .
Tabet teaches: the predetermined transmission mode comprising a periodic transmission mode and an aperiodic on-demand transmission mode, wherein the predetermined transmission mode is configured by the base station in accordance with the predetermined transmission mode is determined by the terminal itself (para [0038], “the wireless communication device can enter a reduced power consumption state (e.g., in accordance with DRX techniques) until the start of the next subframe after completing PDCCH processing, particularly when the device is engaged in low-bandwidth, periodic communications, such as voice over LTE (VoLTE) communications, and thus completing PDCCH processing quickly can save battery power”).
Tabet into Lee in order to save battery power.	
Regarding claim 11, Lee discloses: wherein the transmitting, by the base station, the configuration information of the first power consumption mode to the terminal (fig 1-5, para [0012]-[0013] and [0040]-[0042]), however, Lee does not explicitly teach: comprises: transmitting, by the base station, the configuration information of the first power consumption mode through Radio Resource Control (RRC) signaling.
Tabet teaches: transmitting, by the base station, the configuration information of the first power consumption mode through Radio Resource Control (RRC) signaling (para [0029], “A wireless communication device operating in a radio resource control (RRC) connected mode can decode the PDCCH in every subframe in which the PDCCH is present to determine whether an assignment is scheduled for the device”). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “transmitting, by the base station, the configuration information of the first power consumption mode through Radio Resource Control (RRC) signaling” as taught by Tabet into Lee in order to save battery power.

Allowable Subject Matter
Claim 12  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461